Detailed Action
	This action is responsive to an original non-provisional application filed on 2/13/2020 with acknowledgement that this application does not claim priority to another application.
	Claims 1, 5-6, 8, 10-11, 14-15, 17 and 19 are currently pending.  Claims 11, 14-15, 17 and 19 have been withdrawn from further consideration.  Claims 1 and 11 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 2/9/2022, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
Response to Amendment
The response filed on January 21, 2022 is acknowledged.  Four pages of amended claims were received on 1/21/2022.  Claims 1, 5, 6, 8, 11, 14, 15, and 17 have been amended.  Claims 2-4, 6, and 12-13 have been cancelled.  The claims have been amended such that no limitations are being interpreted under 35 U.S.C. 112(f). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0150357 A1 to Wu et al. (“Wu”) in view of US PGPUB 2021/0182978 A1 to Nissing (“Nissing”).
As to Claim 1, Wu discloses a system (Title “Monitoring and control implement for crop improvement”) for controlling a ground speed (Paragraph 0174 “The captured images are analyzed in real time by the circuits and processors on the sensor units 50 so that the irrigator responds, e.g. by slowing down”) of an agricultural sprayer (Paragraph 0174 “the irrigator”, See Annotated Fig. 25), the system comprising: 
a boom (Fig. 1 #30 “spray boom”, See Annotated Fig. 25); 
a nozzle (Fig. 3 “spray nozzle”, See Annotated Fig. 25) mounted on the boom (See Fig. 3, See Annotated Fig. 25), the nozzle configured to dispense a fan of an agricultural fluid as the agricultural sprayer travels across a field (Paragraph 0098 “the spray vehicle releases herbicide from the spray nozzle that is associated with the image sensor (e.g. camera) unit 50” and Paragraph 0169 “fan angle of the spray nozzle”); 
a sensor (Fig. 25 #50 “image sensor units”) configured to capture data; 
a controller (Paragraph 0047 “computing device”) communicatively coupled to the sensor (Paragraph 0047 “the computing device (external to but in communication with the image sensor units 50)”), the controller configured to: 
receive the captured data from the sensor as the agricultural sprayer travels across the field (Paragraph 0172); 

monitor a time period across which the data is within the predetermined parameter range (Per Paragraph 0120 the predetermined parameters can be checked over multiple clock cycles and per Paragraphs 0173 and 0174 the spray quality parameter can be monitored continuously, thus the controller is configured to monitor a time period across which the determined spray quality parameter is within the predetermined parameter range.  Furthermore, Per Paragraph 0177 “The data from the image sensor units 50 have an associated time stamp and field location or can be coordinated with other data from the agricultural vehicle to be uploaded together”); and 
when the monitored time period exceeds a predetermined time period, initiate an increase in the ground speed of the agricultural sprayer (Per Paragraph 0174 “The captured images are analyzed in real time by the circuits and processors on the sensor units 50 so that the irrigator responds, e.g. by slowing down, spraying more or less fluids, perform direct injection, performing spot spray or re-positioning a nozzle to reduce spray drift and so on” and Per Paragraph 0184 “The main computer then exercises some action on the agricultural vehicle such as speed up reel, slow down vehicle, raise shanks, release spray. Data signals that are used for offline analysis are uploaded to a remote server or go to the cab or main computer hub for further processing”, since the irrigator can respond by, for example, slowing down it is understood that the controller is also configured such that irrigator can also respond, for example, by speeding up if necessary when the monitored time period exceeds a predetermined 
Regarding Claim 1, Wu as applied above does not disclose wherein the data is indicative of at least one of the airspeed of the air flowing past the boom as the agricultural sprayer travels across the field or the pressure of the agricultural fluid being dispensed; and
wherein controller is configured to: 
determine at least one of the airspeed of the air flowing past the boom as the agricultural sprayer travels across the field or the pressure of the agricultural fluid being dispensed based on the received data; 
compare the determined at least on of the airspeed of the air flowing past the boom as the agricultural sprayer travels across the field or the pressure of the agricultural fluid being dispensed by the nozzle to an associated predetermined parameter range; and
monitor a time period across which the determined at least on of the airspeed of the air flowing past the boom as the agricultural sprayer travels across the field or the pressure of the agricultural fluid being dispensed by the nozzle is within the associated predetermined parameter range (See Paragraphs 0156 and 0189, Wu discloses that other sensors are used to obtain data indicative of the airspeed of the air flowing past the boom as the agricultural sprayer travels across the field and the pressure of the agricultural fluid being dispensed, however Wu does not specifically disclose the airspeed or pressure being compared to a predetermined parameter range and monitored over a time period over which the airspeed and pressure are within the associated predetermined parameter range.).
However, Nissing discloses a system (See Fig. 1, Title, “Highly responsive farming systems with extraordinary in-season optimization, Per Paragraph 0093 the speed of a tractor can be controlled”) for controlling a ground speed of an agricultural sprayer (Fig. 1 #111 “agricultural apparatus”), the system comprising; 

a nozzle mounted on the boom, the nozzle configured to dispense agricultural fluid as the agricultural sprayer travels across a field (See Paragraph 0096, it is understood that the boom has at least one nozzle that sprays fertilizer which is an agricultural fluid);
a sensor (Fig. 1 #112 “remote sensor”, See Paragraph 0052) configured to capture data (Fig. 1 #106 “field data”, See Paragraph 0052) indicative of at least one of an airspeed of air flowing past the boom as the agricultural sprayer travels across the field (See Paragraphs 0050 disclosing wind sensors and 0099 disclosing that airspeed sensors can be used to capture airspeed data, it is understood that either the sensor that measures wind speed or the sensor on the drone that measures airspeed is configured to capture data indicative of an airspeed of air flowing past the boom as the agricultural sprayer travels across the field) or a pressure of the agricultural fluid being dispensed by the nozzle (See Paragraph 0096, pressure sensors can be used);
a controller (Fig. 1 #114 “application controller” with #130 “agricultural intelligence computer system” and #109 “network”, See Paragraph 0093) communicatively coupled to the sensor (See Fig. 1 and Paragraph 0052), the controller configured to:
receive the captured data from the sensor as the agricultural sprayer travels across the field (See Paragraph 0088 and Fig. 1);
determine at least one of the airspeed of the air flowing past the boom as the agricultural sprayer travels across the field or the pressure of the agricultural fluid being dispensed by the nozzle based on the received data (See Paragraphs 0052-0061, See Paragraph 0106 where it is disclosed that the captured data is processed to derive distinct data points),
compare the determined at least one of the airspeed of the air flowing past the boom as the agricultural sprayer travels across the field or the pressure of the agricultural fluid being 
monitor a time period across which the determined at least one of the airspeed of the air flowing past the boom as the agricultural sprayer travels across the field or the pressure of the agricultural fluid being dispensed by the nozzle is within the associated predetermined parameter range (See Paragraph 0108, “one or more comparison techniques, such as, but not limited to, root mean square error with leave-one-out cross validation” are disclosed, and it is understood that one of these techniques can be monitoring a time period across which a parameter is within the associated predetermined parameter range.); and
when the monitored time period exceeds a predetermined time period, initiate an increase in the ground speed of the agricultural sprayer (See Paragraph 0108 disclosing “one or more comparison techniques, such as, but not limited to, root mean square error with leave-one-out cross validation”, and it is understood that one of these techniques can be monitoring a time period across which a parameter is within the associated predetermined parameter range and having a certain time period that a parameter can be within the associated predetermined parameter range, Per Paragraph 0093 a speed controller can be used to control the speed of a tractor, therefore it is understood that the controller is configured to initiate an increase in the ground speed of the agricultural sprayer when the monitored time period exceeds a predetermined time period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu as applied above such that the data is indicative of at least one of the airspeed of the air flowing past the boom as the agricultural sprayer travels across the field or the pressure of the agricultural fluid being dispensed; and
wherein controller is configured to: 

compare the determined at least on of the airspeed of the air flowing past the boom as the agricultural sprayer travels across the field or the pressure of the agricultural fluid being dispensed by the nozzle to an associated predetermined parameter range; and
monitor a time period across which the determined at least on of the airspeed of the air flowing past the boom as the agricultural sprayer travels across the field or the pressure of the agricultural fluid being dispensed by the nozzle is within the associated predetermined parameter range; and 
when the monitored time period exceeds a predetermined time period, initiate an increase in the ground speed of the agricultural sprayer, 
as taught by Nissing, for the purpose of optimizing application of agricultural product on the field (See Paragraph 0256). 
As to Claim 5, in reference to the system of Wu in view of Nissing as applied to Claim 1 above,  further discloses wherein when determining the at least one of the airspeed of the air flowing past the boom as the agricultural sprayer travels across the field or the pressure of the agricultural fluid being dispensed by the nozzle, the controller is further configured to determine the airspeed of the air flowing past the boom as the agricultural sprayer travels across the field  (See Paragraph 0102 “Captured images are uploaded along with information regarding position, amount of spray, wind and travel speed” Paragraph 0168 “The spray cone envelope calculations are performed in a reference frame where the effective central axis is determined based on instantaneous wind and travel directions (vector sum of the vehicle travel velocity and wind velocity) with respect to the ground”).
As to Claim 6, in reference to the system of Wu in view of Nissing as applied to Claim 1 above, Wu further discloses wherein when determining the at least one of the airspeed of the air flowing past 
As to Claim 8, in reference to the system of Wu in view of Nissing as applied to Claim 1 above, Wu modified by Nissing further disclsoes wherein the controller is further configured to initiate a reduction in the ground speed of the agricultural sprayer when the 1855992/CNHW-384at least one of the airspeed of the air flowing past aat least one of the airspeed of the air flowing past the boom as the agricultural sprayer travels across the field or the pressure of the agricultural fluid being dispensed by the nozzle falls below a minimum value of the associated predetermined parameter range (Per Paragraph 0174 “the irrigator responds, e.g. by slowing down” and Per Paragraphs 0168-0170 it is understood that that a minimum desired value can be set, such that when the value falls below the minimum desired value the ground speed of the agricultural sprayer can be reduced.  Modifying Wu in view of Nissing allows the value to be based on the pressure or airspeed.).   
As to Claim 10, Wu as applied to Claim 1 above further discloses wherein the controller is further configured to receive an input associated with the predetermined parameter range from an operator of the agricultural sprayer (Paragraph 0153 “In some embodiments, there is also a prioritization of the different Master Applications and other applications based on the vehicle travel speed and operator input as to the importance among the different applications” thus it is understood that an operator can provide an input to the controller prioritizing the predetermined parameter range relative to another characteristic of the agricultural sprayer).

    PNG
    media_image1.png
    693
    1040
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 22, 2022